DOWDELL, J.
This case comes before us on the record, without a bill of exceptions, and only one question is presented for our consideration, viz., whether or not the value of the property sued for ought to have been assessed separately.
The judgment followed the verdict of the jury. The property sued for was. “one yoke of oxen.” The expression “a jmke of oxen” is in a sense a unity. It implies something more than merely two oxen. It 11103^ be inferred from the expression that the two animals composing the yoke are matched and trained to work together, and it may be that their value as a yoke would be greater than their value separately. In the absence of a bill of exceptions, shoving what the evidence was on the trial, we cannot know but that the only evidence of value introduced was that of the “yoke of oxen,” and, if this were so, it would have been impracticable for the jury to have made a separate assessment, of value. We think the case falls within that class of cases which do not require, a separate assessment of value of each article. and comes within the principle decided in Howard v. Deens, 143 Ala. 423, 39 South. 346, and Downs v. Bailey, 135 Ala. 329, 33 South. 151.
*489We find no error in Hie record, and tlie judgment will lie affirmed.
Affirmed.
Tyson, O. J., and Anderson and McClellan, JJ., concur.